Exhibit 10.9


AMENDMENT TO EMPLOYMENT AGREEMENT
OF ANTHONY M. BRUNO, JR.


THIS AMENDMENT is made as of June 25, 2008 (the “Effective Date”) by and among
GREATER COMMUNITY BANK, a New Jersey commercial banking corporation having its
principal place of business at 55 Union Boulevard, Totowa, New Jersey 07512 (the
“Bank”), GREATER COMMUNITY BANCORP, a New Jersey business corporation having its
principal place of business at 55 Union Boulevard, Totowa, New Jersey 07512
(“GCB”), and ANTHONY M. BRUNO, JR. (the “Employee”).


RECITALS:


WHEREAS, the parties hereto entered into an agreement dated as of March 2, 2005
entitled “Employment Agreement of Anthony M. Bruno, Jr.,” as previously amended
on August 15, 2006, and as further amended on December 20, 2006 (the
“Agreement”); and


WHEREAS, the parties desire to amend the Agreement in order to comply with
Internal Revenue Code Section 409A and the applicable federal regulations
thereto; and


WHEREAS, GCB has entered into an agreement and plan of merger with Valley
National Bancorp ("Valley") dated March 19, 2008 pursuant to which GCB will
merge into Valley (the "Merger"); and


WHEREAS, GCB and Valley wish to provide a payment and certain benefits to
Employee upon the Merger in satisfaction of Bank's obligations under the
Agreement.


NOW, THEREFORE, it is agreed as follows:


1.             Section 11.b of the Agreement is amended and restated in its
entirety to read as follows:


(b)           Voluntary Termination After Change in Control.  Notwithstanding
any other provision of this Agreement to the contrary, the Employee may
voluntarily terminate his employment under this Agreement by December 31 of the
year in which a change in control of GCB or the Bank occurs, and Employee shall
thereupon be entitled to receive the payment described in Paragraph 11.a of this
Agreement.


2.            The following new section 11.c is added the Agreement:


It is intended that (A) each payment or installment of payments provided under
this Section 11 is a separate “payment” for purposes of Code Section 409A and
(B) that the payments satisfy, to the greatest extent possible, the exemptions
from the application
 
 

--------------------------------------------------------------------------------


 
 
of Code Section 409A, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals) and 1.409A-1(b)(9)(iii)
(regarding the two-times, two year exception).
 
3.           Upon the merger of GCB into Valley, GCB shall pay Employee a lump
sum payment of $1,250,000.  In addition, Valley, at its cost, shall provide
Employee with the benefits described in Section 5(d) and 5(e) of the Agreement
until one year after the consummation of the Merger; provided that such benefits
shall not be required to the extent that Valley provides the same or similar
benefits to Employee pursuant to Employee's employment by Valley following the
Merger.


4.           Upon satisfaction of the obligations to Employee pursuant to
Section 3 above, the parties shall have no further obligations to each
other under the Agreement.


IN WITNESS WHEREOF the Parties have executed this Amendment as of the Effective
Date.




ATTEST:
GREATER COMMUNITY BANK
     
/s/ Margaret Johnson
By:
/s/ Stephen J. Mauger
Margaret Johnson
 
Stephen J. Mauger
   
Senior Vice President, Treasurer
   
and Chief Financial Officer
     
ATTEST:
GREATER COMMUNITY BANCORP
     
/s/ Margaret Johnson
By:
/s/ Stephen J. Mauger
Margaret Johnson
 
Stephen J. Mauger
   
Senior Vice President, Treasurer
   
and Chief Financial Officer
     
WITNESS:
EMPLOYEE
     
/s/ Margaret Johnson
/s/ Anthony M. Bruno, Jr.
Margaret Johnson
Anthony M. Bruno, Jr.